UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

             v.
                                                         Criminal No. 11-129-1 (CKK)
 GEZO GOEONG EDWARDS,

    Defendant.


                                  MEMORANDUM OPINION
                                      (May 7, 2013)

         Presently before the Court is Defendant Gezo Edwards’ [745, 746] Pro Se Motion for

New Trial and Renewed Motion to Suppress Evidence Obtained from Interception of Wired

Communication. The Court previously denied four motions from the Defendant to suppress

evidence obtained pursuant to a court-ordered wiretap interception of three cellular telephones

purportedly operated by co-Defendant William Bowman.1         As with his prior motions, the

Defendant’s present motion argues that in obtaining a wiretap on Defendant Bowman’s cellular

telephone the Government failed to disclose Defendant Edwards as a target of the investigation.

The Defendant thus asks the Court to vacate the jury’s guilty verdict, suppress the evidence

obtained from the wiretap, and order a new trial. Upon consideration of the pleadings,2 the

relevant legal authorities, and the record as a whole, the Court finds the Government complied

with the requirements to obtain a wiretap on Defendant Bowman’s telephone. Accordingly,

Defendant Edwards’ motion for a new trial is DENIED.


         1
         7/26/12 Mem. Op. & Order, ECF Nos. [353, 354]; 9/16/12 Mem. Op. & Order, ECF
Nos. [431, 432]; 10/23/12 Mem. Op. & Order, ECF Nos. [523, 524]; 11/13/2012 Mem. Op. &
Order, ECF Nos. [562, 563].
         2
              Def.’s Mot., ECF No. [745]; Gov’t’s Opp’n, ECF No. [743]; Def.’s Reply, ECF No.
[751].
                                       I. BACKGROUND

       The Court detailed the factual history relevant to Defendant Edwards’ motion at length in

its July 26, 2012 Memorandum Opinion denying Edwards’ initial motion and subsequent

opinions, and incorporates herein those opinions in full. In short, as part of its investigation of a

drug trafficking conspiracy, the Government obtained orders authorizing the interception of wire

communications to and from three cellular telephones allegedly operated by co-Defendant

William Bowman, referred to as “TT1,” “TT2,” and “TT3.” 7/26/12 Mem. Op. at 2-4. The

Government obtained the relevant authorizations for TT2 on January 13, February 11, March 11,

and April 8, 2011. Id. at 4-5. The affidavit filed in support of the applications, signed by FBI

Special Agent Timothy S. Pak, did not disclose Defendant Edwards as a possible target of the

TT2 interception until the April 8, 2011 application. Id. at 5. The Government obtained

authorizations for TT3 on March 19 and April 15, 2011. Defendant Edwards was disclosed as a

possible target of the TT3 interception in both applications. Id.

       Defendant Edwards and thirteen co-Defendants were charged with conspiracy to

distribute and possess with intent to distribute five kilograms or more cocaine. Superseding

Indictment, ECF No. [28], at 2-3. Defendants Edwards was also charged with using, carrying,

and possessing a firearm during a drug trafficking offense. Id. at 6. Defendant Edwards and two

co-Defendants, William Bowman and Henry Williams, proceeded to trial. Defendants Edwards

and Bowman were convicted of conspiracy to distribute and possess with intent to distribute five

kilograms or more of cocaine, while Defendant Williams was convicted of the lesser included

offense of conspiracy to distribute and possess with intent to distribute less than five hundred




                                                 2
grams of cocaine.3 Verdict Forms, ECF Nos. [651, 653, 655].

                                    II. LEGAL STANDARD

       A.      Timing of Defendant’s Motion

       Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s motion, the

court may vacate any judgment and grant a new trial if the interest of justice so requires.” Fed.

R. Cr. P. 33(a).    “Any motion for a new trial grounded on any reason other than newly

discovered evidence must be filed within 14 days after the verdict or finding of guilty.” Fed. R.

Cr. P. 33(b). The Defendant initially filed a pro se renewed motion to suppress on January 27,

2013, more than forty-five days after jury returned the guilty verdict against the Defendant.

Def.’s Pro Se Mot. to Suppress, ECF No. [682]. The Court denied the motion without prejudice,

noting the Defendant failed to identify the proper legal basis for his motion insofar as the trial

had already concluded. 1/18/13 Order, ECF No. [683].

       The Defendant filed the present motion on March 19, 2013. The Defendant asks the

Court to excuse the late filing of his Rule 33 motion pursuant to Rule 45(b), which permits the

Court to extend a filing deadline “after the time expires if the party failed to act because of

excusable neglect.” Fed. R. Cr. P. 45(b)(1)(B). The Court granted the Defendant leave to late

file his motion, and now turns to the merits of his arguments.

       B.      Title III Wiretaps

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. § 2510 et

seq., provides that a district court may authorize an application for interception of certain wire,

       3
         Defendant Bowman was also convicted of three counts of distribution of a mixture and
substance containing a detectable amount of cocaine, and one count of carrying and possessing a
firearm during a drug trafficking offense. Verdict Form, ECF No. [653]. Defendant Edwards
was acquitted of the charge of carrying and possessing a firearm during a drug trafficking
offense. Verdict Form, ECF No. [651].
                                               3
oral, and/or electronic communications. 18 U.S.C. § 2518.         Section 2518(1) sets forth the

requirements for applications seeking Title III authorizations, and provides that applications must

include, among other information:

       (b)     a full and complete statement of the facts and circumstances relied upon
               by the applicant, to justify his belief that an order should be issued,
               including . . . (iv) the identity of the person, if known, committing the
               offense and whose communications are to be intercepted;

       (c)     a full and complete statement as to whether or not other investigative
               procedures have been tried and failed or why they reasonably appear to be
               unlikely to succeed if tried or to be too dangerous; [and]

       (e)     a full and complete statement of the facts concerning all previous
               applications known to the individual authorizing and making the
               application, made to any judge for authorization to intercept, or for
               approval of interceptions of, wire, oral, or electronic communications
               involving any of the same persons, facilities or places specified in the
               application, and the action taken by the judge on each such application[.]

18 U.S.C. § 2518(1)(b), (e). Defendant Edwards, as an “aggrieved person,” see 18 U.S.C. §

2510(11), moves to suppress the contents of the interceptions on the basis that the

communications were “unlawfully intercepted.” 18 U.S.C. § 2518(10)(a).

                                       III. DISCUSSION

       The crux of the Defendant’s argument is that, pursuant to subsection (1)(c), in the

January 13, February 11, March 11, 2011 applications for TT2 the Government was required to

disclose “other investigate procedures” used to investigate Defendant Edwards. Def.’s Mot. at 3.

Specifically, the Defendant argues that the Government was required to disclose:

       (1) that in 2008 or 2009, Katrina Belton, the mother of Defendant Edwards’ child,
       was subpoenaed to testify before a federal Grand Jury in Greenbelt, Maryland;

       (2) pen register data reflected 939 attempted or completed calls between
       Defendant Edwards and TT3 (not TT2) between January 27, 2010 and March 11,
       2011;



                                                4
       (3) a March 2011 electronic surveillance files (ELSUR) search, which revealed
       orders issued in 2007 authorizing the installation of a CCTV device and
       authorizing the interception of wire communication, with Defendant Edwards
       listed as a target subject in both applications;

       (4) physical surveillance observing Edwards’ vehicle at Defendant Bowman’s
       residence;

       (5) GPS data from TT2 placing Defendant Bowman at Defendant Edwards’
       residence;

       (6) the Government’s review of Defendant Edwards’ Facebook account; and

       (7) a February 2011 interview in which a confidential informant disclosed that he
       observed Bowman and Edwards together.

Id. at 5-9. The Defendant reasons that if the Government had disclosed the investigation of

Defendant Edwards to a greater degree under subsection (1)(c) (as he argues it was required to

do), the Government in turn would have been required to disclose the prior wiretap applications

concerning Defendant Edwards pursuant to subsection (1)(e). Defendant further argues that the

Government’s failure to disclose the prior wiretap applications listing Defendant Edwards as a

target as required by subsection (1)(e) requires suppression of the wiretap and related evidence.

The Government satisfied the disclosure requirements of subsection (1)(c), therefore the Court

need not address the Defendant’s arguments regarding subsection (1)(e), including whether the

purported violation of subsection (1)(e) would require (or permit) suppression of the wiretap.

       Subsection (1)(c) requires each application for an order authorizing the interception of

wire communication to provide “a full and complete statement as to whether or not other

investigative procedures have been tried and failed or why they reasonably appear to be unlikely

to succeed if tried or to be too dangerous.” 18 U.S.C. § 2518(1)(c). This section is referred to as

the “necessity requirement.” United States v. Carter, 449 F.3d 1287, 1292 (D.C. Cir. 2006).

“Congress created the necessity requirement to ensure that ‘wiretapping is not resorted to in


                                                5
situations where traditional investigative techniques would suffice to expose the crime.’” Id. at

1293 (quoting United States v. Kahn, 415 U.S. 143, 153 n.12 (1974)). However, “the statutory

command was not designed to foreclose electronic surveillance until every other imaginable

method of investigation has been unsuccessfully attempted.” United States v. Williams, 580 F.2d

578, 588 (D.C. Cir. 1978) (citation omitted). With respect to the necessity requirement vis a vis

specific individuals,

       [T]he necessity requirement is directed to the objective of the investigation as a
       whole, and not to any particular person. If the Government can demonstrate that
       ordinary investigative techniques would not disclose information covering the
       scope of the drug trafficking enterprise under investigation, then it has established
       necessity for the wiretap. As with probable cause, the government ha[s] no duty
       to establish [necessity] as to each possible interceptee. It is sufficient that there
       was [necessity] to tap the phone.

United States v. Reed, 575 F.3d 900, 911 (9th Cir. 2009) (citations omitted) (emphasis added);

accord United States v. Mitchell, 274 F.3d 1307, 1312 (10th Cir. 2001).

       As the Reed court explained, the “necessity” requirement is not tied to any specific

individual, but to the drug trafficking organization as a whole. There is no requirement that the

Government disclose all investigative techniques used with respect to every individual that might

be part of the drug trafficking organization under investigation. With respect to the applications

at issue, the Government was only required to show that ordinary investigative techniques would

not disclose the full scope of Defendant Bowman’s organization. Defense counsel argued in the

initial motion to suppress that the TT2 applications failed to satisfy the necessity requirement

because, among other things, the applications failed to disclose grounds (1), (2), (3), (4), and (7).

Def.’s Am. Reply to Gov’t’s Omnibus Resp. to Def.’s Legal Mots., ECF No. [303]. For the

reasons stated in the July 26, 2012 Memorandum Opinion, the application was not deficient for

failing to disclose these ordinary investigative techniques. 7/26/12 Mem. Op. at 8-17.

                                                 6
       Somewhat confusingly, Defendant Edwards does not renew counsel’s argument, or

explain how grounds (5) and (6) were relevant to the issuing Judge’s necessity determination. In

fact, the Defendant explicitly states that “[t]he issue before this Court is not one of necessity.”

Def.’s Reply at 2 (emphasis in original). Yet at the same time, the Defendant argues that the

Government “failed to comply fully” with subsection (c). Id. at 3 (emphasis in original). The

Defendant appears to argue that because there was probable cause to believe he was involved in

drug trafficking, the Government was required to disclose all investigative techniques used with

respect to Defendant Edwards. Def.’s Mot. at 13 (“[T]he Government must provide a full and

complete statement which specified a likely co[-]conspirator per the standard set forth in

§ 2518(1)(c).”). For the reasons stated by the Reed and Mitchell courts, the Government had no

obligation to disclose techniques used to investigate specific individuals so long as the

application established the necessity to wiretap the target telephone. Defendant Edwards does

not argue that the TT2 applications failed to establish the necessity to wiretap TT2 in order to

expose the full scope of the drug trafficking enterprise under investigation. Therefore, the Court

finds no grounds on which to conclude the Government failed to satisfy the requirements of

subsection (1)(c).   Absent a violation of section 2518(1)(c), the Court need not reach the

Defendant’s remaining arguments.

       In his reply brief, the Defendant argues that the Court should suppress the wiretap on the

basis of “any other legal grounds for suppression, which a lay person such as [the Defendant]

would not deduce or fathom.” Def.’s Reply at 2. The Defendant is represented by counsel, who

raised a number of grounds challenging the wiretap in two separate motions.            The Court

construes the Defendant’s pro se pleadings liberally, but the Defendant cannot use this catch-all

argument to preserve on appeal arguments the Defendant did not even attempt to raise before this

                                                7
Court.

                                      IV. CONCLUSION

         For the reasons stated above, the Court finds no basis on which to suppress the evidence

obtained from interceptions of wireless communications from cellular telephones purportedly

operated by Defendant Bowman.           The applications seeking orders authorizing wiretap

interceptions of Defendant Bowman’s telephone satisfied the necessity requirement set forth in

18 U.S.C. § 2518(1)(c). Defendant Edwards fails to identify any legal basis for his argument

that, apart from establishing the necessity of the wiretap, the Government was required to

disclose all investigative techniques used with respect to every individual likely involved in the

drug trafficking organization under investigation. Therefore, the Court finds the Government

was not required to disclose its prior investigation of Defendant Edwards, and as a result was

under no obligation to disclose prior wiretap applications listing Defendant Edwards as a

possible target. Accordingly, Defendant Edwards’ [745, 746] Pro Se Motion for New Trial and

Renewed Motion to Suppress Evidence Obtained from Interception of Wired Communication is

DENIED.

         An appropriate Order accompanies this Memorandum Opinion.


                                                       /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    UNITED STATES DISTRICT JUDGE




                                                8